Moyer, C.J.,
dissenting. I respectfully dissent because the majority has granted relator’s request for a writ of mandamus in contravention of R.C. 2731.03 and 2731.05.
R.C. 2731.03 states:
“The writ of mandamus may require an inferior tribunal to exercise its judgment, or proceed to the discharge of any of its functions, but it cannot control judicial discretion.”
The action taken by Judge Corrigan in the underlying case was within his discretion. Pursuant to Civ.R. 12(F), “[u]pon motion * * * or upon the court’s own initiative at any time, the court may order stricken from any pleading any insufficient claim or defense or any redundant, immaterial, impertinent, or scandalous matter.” This discretion over pleadings is equally applicable in appropriation actions. Cleveland Elec. Illum. Co. v. Astorhurst Land Co. (1985), 18 Ohio St.3d 268, 18 OBR 322, 480 N.E.2d 794; Civ.R. 1(C).
While I pass no judgment on the propriety of respondent’s decision to strike relator’s claims from the pleadings, it is clear even a gross abuse of judicial discretion may not be corrected by way of mandamus. “It is well-established that when a court has discretion to act, its only duty is to exercise that discretion. State ex rel. Butler v. Demis (1981), 66 Ohio St.2d 123, 20 O.O.3d 121, 420 N.E.2d 116. Although a writ of mandamus may require an inferior tribunal to exercise its judgment or to proceed to the discharge of its function, R.C. 2731.03, it may not control judicial discretion, even if such discretion is grossly abused.” State ex rel. Ney v. Niehaus (1987), 33 Ohio St.3d 118, 119, 515 N.E.2d 914, 916. If respondent’s striking of relator’s claim as insufficient constituted an abuse, of discretion, that action may be corrected on appeal, but it is not within this court’s power to correct it by way of mandamus.
Relator’s request for a writ of mandamus should also be denied because there exists an adequate remedy at law. R.C. 2731.05 states that: “The writ of mandamus must not be issued when there is plain and adequate remedy in the ordinary course of the law.” R.C. 163.19 provides the opportunity for a party to appeal an adverse ruling in an appropriation case:
“Subject to sections 163.07 and 163.09 of the Revised Code, any party may prosecute appeals as in other civil actions from the judgment of the court. The trial court upon proper terms may suspend the execution of any order; but in all cases where the agency pays or deposits the amount of the award assessed and gives adequate security for any further compensation and costs, as required by the court, the right to take and use the property appropriated shall not be affected by such review by the appellate courts.”
*330Relator correctly states that where an appeal is inadequate, the right to appeal will not preclude mandamus. See State ex rel. Liberty Mills, Inc. v. Locker (1986), 22 Ohio St.3d 102, 22 OBR 136, 488 N.E.2d 883; State ex rel. Cody v. Toner (1983), 8 Ohio St.3d 22, 8 OBR 255, 456 N.E.2d 813. Relator suggests the circumstances in this case make appeal inadequate because if respondent’s order is not corrected by way of mandamus, she will irredeemably lose the right to contest the appropriation and save the property that she leases from condemnation.
While relator’s argument may appear compelling at first blush, a more thorough analysis reveals her situation is not unique and warrants no extraordinary relief.
By their nature appropriation actions often result in the unwelcome condemnation of property. It is no surprise that a property owner may consider the appropriation of his or her property unfair, especially in view of the fact that the property may be taken by the appropriating agency prior to the completion of the appeal process. Through the enactment of the appropriation statutes, the General Assembly has revealed its intent that a property owner shall have no right to immediate review of a trial court’s decision that appropriation is proper. Cincinnati Gas & Elec. Co. v. Pope (1978), 54 Ohio St.2d 12, 8 O.O.3d 7, 374 N.E.2d 406. The result is that in all cases where a trial court finds appropriation proper, the appropriating agency may take the property prior to appeal, subject to providing security for compensation. R.C. 163.19. By specifically delineating when appeals may be taken in appropriation actions, the General Assembly has determined that such appeals provide adequate relief.
The appropriate course of action was followed in a similar situation when a property owner was denied an R.C. 163.09(B) hearing, with this court reinstating the property owner’s complaint and ordering such a hearing. Weir v. Wiseman (1982), 2 Ohio St.3d 92, 2 OBR 644, 443 N.E.2d 152. The law does not support affording relator an alternative to appeal because she faces an adverse ruling on the pleadings.
Simply put, relator asks this court to circumvent the appeal process in appropriation actions and ignore the intent and policy considerations of the General Assembly in enacting R.C. 163.19 et seq. Such a request should be denied.
Wright and H. Brown, JJ., concur in the foregoing dissenting opinion.